Case 2:21-cv-00196                        ECF No. 1-5                  filed 06/21/21                PageID.67 Page 1 of 2




                                                                                                            RaboAgriFinance
                                                    Rabo AgriFinance
                                            A member of the Rabobank Group
                                         PO Box 411995 - Saint Louis - MO - 83141
                                    Telephone (314) 317 8000 - Facsimile (877) 655 9514
                                                     www.RaboAg.com

03/19/2021

3E Properties
CIO Mike Hayes
                                                                            Obligation No.               - 3E Properties 9769




 Dear Client:

 The following statement is the amount required to repay the above loan as of 03/18/2021. Please note that
 interest accrues until funds are received in our National Servicing Center.

                Principal Balance                         as of 03/18/2021                                       $437,990.25
                Interest on Principal                     to 03/18/2021                                            $4,440.66
                Legal Fees                                                                                           $363.43
                Interest on Legal Fees                                                                                 $3.14
                Prepayment Fee                                                                                    $33,832.07
                Default Interest                                                                                  $11,943.60
                Total Due                                                                                        $488,573.15



                Per Diem for receipt of funds after 03/18/2021 is $180.45. These repayment figures will not be
                valid after 03/25/2021. The agreement requires a Treasury Rate lookback 5 days prior to payoff.



The documents will be available for delivery following receipt of certified funds. There will be a delay in forwarding
documents for other than certified funds.

Questions regarding the repayment of your loan should be directed to Customer Connect toll free at (855) 722-7766 or
at CustomerConnect@RaboAg.com.

Please return your payment with a copy of this letter. To ensure timely delivery of funds, we suggest wired funds.
Please contact your Relationship Manager, listed above for instructions. Checks should be mailed to Rabo AgriFinance,
PO Box 790077, St Louis, MO 63179-0077.

                                                          Sincerely,

                                                           c>,(kik
                                                          Rabo AgriFinance
                                                          National Servicing Center




                                                                   ***IMPORTANT***
     These figures are subject to final verification upon actual receipt of funds by the Note Holder. Note Holder reserves the right to adjust these
  figures and (a) negotiate funds as received and request additional funds, (b) refund excess funds remitted or (c) refuse funds as appropriate to
    the circumstances thereof. These circumstances may be, but are not limited to, an error in the calculation of the payment amount, previously
 dishonored remittances or additional disbursements made by this Note Holder between the date of this statement and the actual receipt of funds.




                                                                                                                                                         Exhibit E
                                                                                                                                                       Page 1 of 2
Case 2:21-cv-00196                       ECF No. 1-5                   filed 06/21/21               PageID.68 Page 2 of 2




                                                                                                           Rabo AgriFinance
                                                    Rabo AgriFinance
                                            A member of the Rabobank Group
                                        PO Box 411995 - Saint Louis - MO - 63141
                                   Telephone (314) 317 8000 - Facsimile (877) 655 9514
                                                    www.RaboAg.com

03/18/2021

Easterday Farms Produce, Co.
CIO Mike Hayes
                                                       Obligation No.               - Easterday Farms Produce, Co. 9752




 Dear Client

 The following statement is the amount required to repay the above loan as of 03118/2021. Please note that interest
 accrues until funds are received in our National Servicing Center.

               Principal Balance                          as of 03/18/2021                                       $800,000.00
               Interest on Principal                      to 03/1812021                                            $5,560.87
               Legal Fees                                                                                          $1,069.07
               Interest on Legal Fees                                                                                  $8.18
               Default Interest                                                                                   $25,104.17
               Total Due                                                                                          $831,742.29

               Per Diem for receipt of funds after 03/18/2021 is $292.92. These repayment figures will not be
               valid after 04/01/2021 or if there are additional payments or advances made on this line of credit.
               This loan is tied to a monthly rate change.

 The documents will be available for delivery following receipt of certified funds. There will be a delay in forwarding
 documents for other than certified funds.

 Questions regarding the repayment of your loan should be directed to Customer Connect toll free at (855) 722-7766 or
 at CustomerConnect@RaboAg.com.

 Please return your payment with a copy of this letter. To ensure timely delivery of funds, we suggest wired funds.
 Please contact your Relationship Manager, listed above for instructions. Checks should be mailed to Rabo AgriFinance,
 PO Box 790077, St Louis, MO 63179-0077.
                                                          Sincerely,

                                                                042.

                                                          Rabo AgriFinance
                                                          National Servicing Center




                                                                   ***IMPORTANT***
     These figures are subject to final verification upon actual receipt of funds by the Note Holder. Note Holder reserves the right to adjust these
  figures and (a) negotiate funds as received and request additional funds, (b) refund excess funds remitted or (c) refuse funds as appropriate to
    the circumstances thereof. These circumstances may be, but am not limited to, an error in the calculation of the payment amount, previously
 dishonored remittances or additional disbursements made by this Note Holder between the date of this statement and the actual receipt of funds.




                                                                                                                                                         Exhibit E
                                                                                                                                                       Page 2 of 2
